Citation Nr: 1434032	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-33 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left rib disorder (claimed as a cracked left rib).

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1969 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.

The Board remanded the appeal in June 2012 for further development.  The case has since been returned to the Board for appellate review.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  All documents on the electronic system are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's current left knee disorders to include arthritis did not manifest in service or within one year thereafter and are not related to his military service, including his acknowledged in-service injury to the left knee in January 1972.  

2.  The Veteran has a well-healed old fracture of the 6th left rib that is related to his in-service injury.   

3.  The Veteran has Level III hearing loss in the right ear and Level I hearing loss in the left ear. 


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by active service, nor may arthritis of the left knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Resolving all reasonable doubt in his favor, the Veteran has a well-healed old fracture of the 6th left rib that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

For the left knee and bilateral hearing loss issues being denied, the duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran dated in October 2009 and June 2012.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection and higher initial rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In addition, the October 2009 VCAA letter advised the Veteran of the elements of a disability rating and an effective date.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the increased rating issue on appeal for bilateral hearing loss stems from disagreement with the initial evaluation assigned following the grant of service connection in a December 2009 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); See also VAOPGCPREC 8-2003 (December 22, 2003).  

So overall, the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of his service connection and initial rating claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  As such, the Board concludes prejudicial error in the content of VCAA notice has not been established as any alleged error was not outcome determinative.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records and VA examinations.  Although the RO in June 2010 provided the Veteran with medical authorization forms (VA Form 21-4142) for the RO to obtain any private medical treatment records, the Veteran subsequently failed to identify any relevant private treatment.  In fact, a January 2013 "Expedited Processing" statement, the Veteran's representative indicated that the Veteran did not have any other additional evidence to submit.  

The Veteran was also afforded VA examinations and opinions in July 2012 that addressed the etiology of his alleged current left rib and left knee disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Considered as a whole, these examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  

In addition, the March 2012 hearing was compliant with Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), as the undersigned Veterans Law Judge (1) fully explained the issues pertinent to the claim(s) on appeal; and (2) suggested the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  

The Board is therefore satisfied that the RO has provided all assistance required for the duty to assist.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  

II.  Service Connection Laws and Analysis

The Veteran contends he injured his left knee and "cracked" his left rib during active service in January 1972 upon slipping off a jet plane and landing on the ground, due to slippery winter conditions.  At the time he says he was strapping in a pilot into the jet plane as part of his duties as a jet mechanic.  He says he sustained a "severe" injury to the left knee and left rib after the fall.  He asserts continuity of symptomatology for both injuries since that time.  He maintains he did not report his injuries during service because his father taught him not to complain, and the military physician at separation informed him that his separation would be delayed by months if he filed a disability claim for the injuries.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Generally, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).   If present, arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply.  Walker, 708 F.3d 1338-39.

Service connection for certain enumerated diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
If the disability is of the type for which lay evidence is competent, the Board must weigh the probative value of the lay evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.

      A.  Left Knee Disorder 

Service treatment records fail to reveal any complaints, treatment, or diagnoses of a left knee disorder.  The Veteran was treated for skin lesions and a left finger disorder, but not for the left knee.  Upon separation in May 1972, the Veteran specifically denied any knee problems, and no knee problems were noted after a physical examination.  Although arthritis is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), left knee arthritis in the present case is not "shown" in service.  Thus, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  Walker, 708 F.3d at 1339.

Here, a VA magnetic resonance imaging (MRI) report dated in June 2011 and VA X-rays dated in July 2012 revealed medical and lateral meniscal tears, a popliteal cyst, and mild osteoarthritis of the left knee.  Based on this evidence, the July 2012 VA examiner diagnosed internal derangement of the left knee.  Thus, there is probative evidence of current left knee disorders.

The Board finds that the Veteran's lay description of sustaining an in-service left knee injury in January 1972 after falling from a plane is consistent with the places, types, and circumstances of his service, in particular his military occupational specialty (MOS) as a jet mechanic.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Moreover, the Veteran has submitted a credible buddy statement from an Air Force companion who corroborated the injury's occurrence in January 1972, as well as the Veteran's difficulty walking the next day.  A lay person is competent to testify as to an incident or event that resulted in a physically observable injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Moreover, once evidence is determined to be competent, the Board must then determine if these lay assertions are credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  Here, the Board find's the Veteran lay assertions are competent and credible to the extent that an in-service incident occurred in January 1972, in which the Veteran slipped and injured his left knee at that particular time.  Although the Board is conceding that the in-service left knee injury actually occurred, the remaining service treatment records lend no further support to the Veteran's service connection claim.  

Post-service, there is no objective indication of left knee arthritis or degenerative changes within one year after service.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Rather, the first evidence of arthritis was revealed in 2011 VA X-rays, which would have been 39 years after his separation from service.  Thus, the Veteran is not entitled to service connection for a left knee disorder (arthritis) on a presumptive basis.  

Post-service, under 38 C.F.R. § 3.303(b), the probative evidence of record does not establish continuity of symptomatology for arthritis of the left knee since active service, in lieu of a medical nexus.  In addition, there is no probative evidence of frequent or persistent symptomatology for his other left knee disorders over the years.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  

In this respect, the Veteran is indeed competent as a layperson to report purported symptoms of left knee pain during and after an in-service injury.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  He is further competent to state he did not report his injuries during service because his father taught him not to complain, and the military physician at separation informed him that his separation would be delayed by months if he filed a disability claim for the injuries.  He has also competently asserted that post-service he did not report his left knee pain for over 39 years because he did not have time to seek medical treatment on account of his work as a truck driver.

However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, weigh a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.  That is, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In the present case, the Veteran's lay assertions as to continuity of symptoms for his left knee arthritis or frequent and persistent symptoms for his other left knee disorders after his in-service left knee injury are inconsistent with the totality of the evidence of record, and entitled to less probative weight, for the following reasons:

First, the Board does not find it plausible or credible that the Veteran would deny the presence of left knee pain at his separation examination in April 1972 if actual left knee symptoms were present at the time.  The Board may consider a lack of notation of medical condition or symptoms in a service medical record where such notation would normally be expected.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The Veteran has asserted that the separation examiner failed to document left knee symptoms or a left knee diagnosis because the Veteran did not want his hardship discharge to be delayed in order to care for his ailing father.  The Veteran's DD Form 214 does confirm that the Veteran did receive a hardship discharge.  Be that as it may, the Board does not find the Veteran credible insofar as asserting that in essence a military examiner at separation knowingly falsified the left knee examination results.  A military medical examiner is required to sign the clinical evaluation report, indicating that the Veteran did indeed undergo a clinical evaluation for the lower extremities.  In this case the military separation examiner signed the report in April 1972, indicating that the Veteran's lower extremity clinical evaluation was normal.  This separation examination and report of medical history were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  See again Rucker, 10 Vet. App. at 73.  

There is no rational reason to believe that a military examiner would falsify the separation examination based on the Veteran's request.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15   (1926)).  No clear, credible, or reasonable evidence has been presented in the present case to establish that the military examiner falsified the separation examination report on behalf of the Veteran.  

Second, the first written documentation of a left knee disorder in the claims folder is from a VA MRI report dated in June 2011.  This is nearly 39 years after discharge from service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  However, the Board may weigh the absence of contemporaneous medical evidence of a left knee disorder for approximately 39 years against the lay evidence of record in determining credibility.  Id. at 1337.  See also Maxson, 230 F.3d at 1333.  This long period of time without documented symptoms for the Veteran's left knee disorder weighs against the claim, given the lack of persuasiveness entailed by the Veteran's lay assertions.  The Veteran has contended that he did not seek treatment for his left knee pain for decades after discharge from service because he could not take any time off of work.  He submitted a February 2011 buddy statement to corroborate this assertion.  The Board finds that neither the Veteran nor his friend is credible on this point.  At the March 2012 hearing, the Veteran testified that his left knee pain was "excruciating."  See testimony at page 7.  Consequently, if his left knee pain was as severe and "excruciating" as the Veteran contends, it would be irrational and contrary to basic common sense to accept as fact that he would not seek treatment for his pain for over 39 years simply because of his job.  In fact, this assertion appears to be self-serving.  A pecuniary interest may affect the credibility of a claimant's lay testimony.  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).   
        
Therefore, although the Board has acknowledged that the Veteran sustained a left knee injury in January 1972 during a particular incident, the Veteran's lay assertions are not persuasive, probative, or credible as to continuity of symptoms for left knee arthritis or frequent or persistent symptoms for his other left knee disorders subsequent to the initial in-service incident, for the reasons discussed above.    

Post-service, with regard to a nexus, the Board finds that the evidence of record weighs against a finding that the Veteran's current left knee disorders are related to his military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  On VA examination in July 2012, the examiner concluded that it is less likely than not that the Veteran's left knee disorders were caused by or a result of service.  The VA examiner properly considered the Veteran's lay assertions regarding the incurrence of the in-service injury and his continuing symptoms thereafter.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The examiner described the Veteran's current left knee symptoms as "severe."  The examiner reasoned that it makes no sense that the Veteran could work for 39 years without attempting to seek treatment for these symptoms.  The examiner added that the Veteran could have fallen at his post-service work.  The examiner opined that if the Veteran's in-service injury had been as severe as described, he would have been disabled right after the injury in January 1972.  The examiner also cited medical treatise evidence for the proposition that for an injury to any joint to cause latter medical problems it must have been severe enough to cause immediate disability and to require treatment or to be chronic requiring treatment within several months of the injury.  Overall, the July 2012 VA examination was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's in-service and post-service medical records.  There is no contrary medical opinion of record.  

With regard to lay evidence, the Board acknowledges that the Veteran is competent to report purported symptoms and treatment for a left knee disorder.  See 38 C.F.R. § 3.159(a)(2).  Based on recent case law, the Veteran, in certain circumstances, can be competent to indicate that the left knee injury he experienced in service may be related to his current symptomatology.  Davidson, 581 F.3d at 1316.  However, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the July 2012 VA examiner, who determined that the Veteran's in-service left knee injury did not cause his current left knee disorders.  The Board has discussed in detail above why it found the Veteran's lay statements as to continuity or ongoing left knee symptoms after the 1970 injury to be unpersuasive.  Again, the Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a left knee disorder.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



      B.  Left Rib Disorder 

The Board find's the Veteran lay assertions are competent and credible to the extent that an in-service incident occurred in January 1972, in which the Veteran slipped and injured his left rib at that particular time.  His description of the in-service injury is consistent with the places, types, and circumstances of his service, in particular his MOS as a jet mechanic.  Post-service, a July 2012 VA examiner assessed that X-rays revealed a well-healed old fracture of the 6th left rib, which "probably" occurred during the January 1972 in-service incident as described by the Veteran.  This constitutes favorable medical evidence of a nexus.  See also 38 C.F.R. § 3.303(a), (d).  Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for residuals of a fracture to the left 6th rib.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating for Bilateral Hearing Loss

      A.	Schedular Rating

The Veteran filed his initial service connection claim for bilateral hearing loss in September 2009.  He has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to a compensable rating.  He has described increased difficulty in understanding and hearing people speak during conversations.  With regard to his work as a truck driver, he has stated that it is difficult to hear other workers sitting next to him in his truck.  

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  The zero percent rating has been in effect since September 22, 2009, which is the date on which the original service connection claim was received.

The Veteran has appealed the December 2009 rating decision that granted service connection for bilateral hearing loss.  This could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his bilateral hearing loss disability has been more severe than at others.  Id.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his bilateral hearing loss.  

In connection with his service connection claim for bilateral hearing loss, the Veteran was afforded a VA audiology examination in December 2009.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
25
30
40
60
LEFT
25
45
55
50

The pure tone threshold average was 39 decibels in the right ear and 44 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 82 percent in the right ear and 94 percent in the left ear.    

These audiometric findings equate to Level III hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Veteran was afforded another VA audiology examination in July 2012.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
25
30
40
55
LEFT
25
40
50
55

The pure tone threshold average was 38 decibels in the right ear and 43 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 96 percent in the left ear.    

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Thus, both VA examinations have resulted in findings corresponding to a noncompensable evaluation.  There are no other audiological evaluations available during the appeal period.  

The Board has considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life and work.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
  
Consequently, the evidence does not support an initial compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  

      B.	Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  

In the present case, however, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration, for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code for hearing loss, but the Veteran's disability is not productive of such impairment.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  

In any event, to the extent it could be argued the rating criteria do not cover all of the Veteran's symptomatology for his bilateral hearing loss, the Board also finds no probative evidence this disability markedly interferes with his ability to work, meaning above and beyond that contemplated by his noncompensable rating.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The Veteran is currently 64 years of age.  He has worked as a truck driver since 1967.  The Veteran has indicated that his hearing loss makes it difficult for him to hear the conversations of others, including others assisting him in his truck.  However, the evidence, including his lay statements, does not suggest that he has stopped working due to his service-connected hearing loss or that he has missed any time from work due to his hearing loss.  Overall, although the Veteran would have some difficulty communicating and hearing, the evidence of record fails to demonstrate "marked" interference with employment from the bilateral hearing loss disability on appeal.  38 C.F.R. § 3.321(b)(1).   

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected bilateral hearing loss, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His post-service evaluation and treatment for his hearing loss has been only on an outpatient basis, and he has not been frequently hospitalized due to his hearing loss disability.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a left rib injury is granted.  

An initial compensable rating for bilateral hearing loss is denied.   



____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


